DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 10 June 2021. Claims 20-29 and 31-45 are pending in the application; claims 1-19 and 30 are cancelled; and claims 20, 25, 33 and 39 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-29, 31-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al., “NR Frame structure on unlicensed bands”, 3 GP TSG RAN WG1 Adhoc Meeting, Vancouver, Canada, January 22nd-26th, 2018, R1-1800040, hereafter D3, in view of Xiaomi, “Frame structure for NR-U”, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, Nov-12th-16th, 2018, R1-1813360, th-24th, 2018, R1-1808271, hereafter D5.

Regarding claim 20, D3 discloses a method for wireless communications at a user equipment (UE), comprising: 
monitoring a shared radio frequency spectrum band for a downlink control channel from a base station during a first transmission time interval (Section 1 new radio (NR) based access to unlicensed spectrum in 5 GHz, 37 GHz and 60 GHz (i.e., shared radio frequency spectrum); Section 4 disclosing PDCCH transmission and the UE is required to monitor downlink control information (DCI) on every OFDM symbol. examiner finds the symbol to correspond to a first transmission time interval); 
receiving the downlink control channel from the base station within the first transmission time interval based at least in part on the monitoring (Section 4, it is implicit the DL control signal will be received in a monitored symbol.).
D3 does not expressly disclose the following; however, D4 discloses the downlink control channel indicating a respective grant for each of a plurality of transmission time intervals comprising a second transmission time interval, the second transmission time interval subsequent the first transmission time interval; and receiving, via a continuous downlink data channel after receiving the downlink control channel in the first transmission time interval, one or more downlink data transmissions over the plurality of transmission time intervals in accordance with the respective grants (Fig. 2 and middle of pg. 4 disclosing “An alternative solution is to support the multi-TTI transmission. For example, a scheduling grant can schedule 3 transmissions span on 2 symbols, 2 symbols and 3 symbols time duration respectively”),
wherein a number of control channel elements (CCEs) for the downlink control channel received in the first transmission time interval is based at least in part on a total number of CCEs for the plurality of transmission time intervals (pg. 4, Fig. 2, Option 3, Scheduling grant schedules the multi-TTI transmission; As in D3, the grant is considered to be the PDCCH in Section 4 disclosing PDCCH transmission and the UE is required to monitor downlink control information (DCI) on every OFDM symbol. PDCCH inherently is made up of a number of CCEs. As such, a PDCCH comprising a multi-TTI grant has a total number of CCEs indicating the grant for the multiple TTIs).
The teaching of D3 and D4 in view of D5 suggests wherein a number of control channel elements (CCEs) for the downlink control channel received in the first transmission time interval is based at least in part on a number of transmission time intervals of the plurality of transmission time intervals associated with the respective grant (Section 3 Detection of Downlink transmission disclosing because the downlink transmission can start in almost any symbol more frequent CORESET is required to detect the PDCCH and teaches to perform the more frequent monitoring but to use a reduced or limited search space. Search space is a term of the art for a set of candidate PDCCHs consisted of CCEs where the UE should perform a blind decoding attempt. In other words based at least in part that the PDCCH can be in any of the symbols including the number of symbols in the TTIs allocated as taught by D4, the search space should be limited to keep the UE complexity low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D3 with the teaching of D4 (Adaptation on PDCCH monitoring) and D5 because the teaching lies in D4 that power savings can be achieved by the user equipment if the UE’s PDCCH monitoring behavior is adjusted for unlicensed spectrum and D5 provides a solution to the need to monitor the PDCCH on every OFDM symbol which can reduce the complexity of the user equipment.
 
Regarding claim 21, the prior art further suggests the method of claim 20, further comprising: receiving the downlink control channel in a shared data portion of the first transmission time interval (D3: Section 3 disclosing the Maximum Channel Occupancy Time (MCOT) defined as “the total time that an equipment makes use of an Operating Channel in the unlicensed band” comprising receiving the DL channel; D4: Section 2 disclosing the MCOT as shared; Fig. 1 illustrating the MCOT comprising the time period subsequent to the LBT success; Fig. 2 DL grant in time period subsequent to LBT success.). 

Regarding claim 22, D4 discloses the method of claim 20, further comprising: receiving the downlink control channel before a shared data portion of the second transmission time interval subsequent the first transmission time interval (pg. 4 Flexible data starting ending position, Fig. 2, option 3, disclosing the PDSCH is transmitted in a first TTI of 2 symbols subsequent to the multi-TTI scheduling grant).  

Regarding claim 23, D4 further discloses the method of claim 20, further comprising: determining the plurality of transmission time intervals based at least in part on the monitoring, wherein the plurality of transmission time intervals comprises transmission time intervals excluding the first transmission time interval (pg. 4 Flexible starting/ending position; Figure 2, option 3 disclosing the scheduling grant (i.e., first TTI) grants the multi-TTI transmission that follows in the subsequent TTIs).  

Regarding claim 24, the prior art suggests the method of claim 20, further comprising: identifying a maximum number of blind decodes for the downlink control channel and a maximum number of CCEs for the downlink control channel, wherein the downlink control channel is received based at least in part on the maximum number of blind decodes and the maximum number of CCEs, and wherein the maximum number of blind decodes and the maximum number of CCEs are based at least in part on the number of transmission time intervals of the plurality of transmission time intervals (D3: pg. 4 second paragraph disclosing “UE is also required to monitor DCI on each OFDM symbol”; D5: Section 3 Detection of Downlink transmission disclosing because the downlink transmission can start in almost any symbol more frequent CORESET is required to detect the PDCCH and teaches to perform the more frequent monitoring but to use a reduced or limited search space. Search space is a term of the art for a set of candidate PDCCHs consisted of CCEs where the UE should perform a blind decoding attempt. In other words based at least in part that the PDCCH can be in any of the symbols including the number of symbols in the TTIs allocated as taught by D4, the search space should be limited (e.g. maximum number of blind decoding attempts corresponding to the set of PDCCH candidates consisted of CCEs) to keep the UE complexity low.).  

Regarding claim 25, D3 discloses a method for wireless communications at a base station, comprising: 
monitoring a channel of a shared radio frequency spectrum band during a listen before talk procedure, the channel associated with communications between the base station and a user equipment (UE) (Section 1 new radio (NR) based access to unlicensed spectrum in 5 GHz, 37 GHz and 60 GHz (i.e., shared radio frequency spectrum); Section 4 disclosing listen before talk (LBT) before transmission of PDCCH; Fig. 2 illustrating the channel on which LBT is performed); 
transmitting a downlink control channel to the UE within a first transmission time interval based at least in part on the monitoring (Section 4 is directed towards transmission of the PDCCH at the end of LBT). 
D3 does not expressly disclose the following; however, D4 discloses the downlink control channel indicating a respective grant for each of a plurality of transmission time intervals comprising a second transmission time interval, the second transmission time interval subsequent the first transmission time interval; and transmitting, via a continuous downlink data channel after transmitting the downlink control channel in the first transmission time interval, one or more downlink data transmissions to the UE over the plurality of transmission time intervals in accordance with the respective grants (Fig. 2 and middle of pg. 4 disclosing “An alternative solution is to support the multi-TTI transmission. For example, a scheduling grant can schedule 3 transmissions span on 2 symbols, 2 symbols and 3 symbols time duration respectively”),
wherein a number of control channel elements (CCEs) for transmitting the downlink control channel in the first transmission time interval is based at least in part on a total number of CCEs for the plurality of transmission time intervals (pg. 4, Fig. 2, Option 3, Scheduling grant schedules the multi-TTI transmission; As in D3, the grant is considered to be the PDCCH in Section 4 disclosing PDCCH transmission and the UE is required to monitor downlink control information (DCI) on every OFDM symbol. PDCCH inherently is made up of a number of CCEs. As such, a PDCCH comprising a multi-TTI grant has a total number of CCEs indicating the grant for the multiple TTIs).
The teaching of D3 and D4 in view of D5 suggests wherein a number of control channel elements (CCEs) for transmitting the downlink control channel in the first transmission time interval is based at least in part on a number of transmission time intervals of the plurality of transmission time intervals associated with the respective grant (Section 3 Detection of Downlink transmission disclosing because the downlink transmission can start in almost any symbol more frequent CORESET is required to detect the PDCCH and teaches to perform the more frequent monitoring but to use a reduced or limited search space. Search space is a term of the art for a set of candidate PDCCHs consisted of CCEs where the UE should perform a blind decoding attempt. In other words based at least in part that the PDCCH can be in any of the symbols including the number of symbols in the TTIs allocated as taught by D4, the search space should be limited to keep the UE complexity low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D3 with the teaching of D4 (Adaptation on PDCCH monitoring) and D5 because the teaching lies in D4 that power savings can be achieved by the user equipment if the UE’s PDCCH monitoring behavior is adjusted for unlicensed spectrum and D5 provides a solution to the need to monitor the PDCCH on every OFDM symbol which can reduce the complexity of the user equipment.

Regarding claim 26, the prior art further suggests the method of claim 25, further comprising: transmitting the downlink control channel in a shared data portion of the first transmission time interval (D3: Section 3 disclosing the Maximum Channel Occupancy Time (MCOT) defined as “the total time that an equipment makes use of an Operating Channel in the unlicensed band” comprising receiving the DL channel; D4: Section 2 disclosing the MCOT as shared; Fig. 1 illustrating the MCOT comprising the time period subsequent to the LBT success; Fig. 2 DL grant in time period subsequent to LBT success.).  

Regarding claim 27, D4 further discloses the method of claim 25, further comprising: transmitting the downlink control channel before a shared data portion of the second transmission time interval subsequent the first transmission time interval (pg. 4 Flexible data starting ending position, Fig. 2, option 3, disclosing the PDSCH is transmitted in a first TTI of 2 symbols subsequent to the multi-TTI scheduling grant).  

Regarding claim 28, the prior art further discloses the method of claim 25, further comprising: determining the plurality of transmission time intervals based at least in part on the monitoring, wherein the plurality of transmission time intervals comprises transmission time intervals excluding the first transmission time interval (D3: pg. 4 disclosing “The time gap between the end of LBT and the next slot boundary could be filled with aggregation of multiple 2 OS mini-slot.”; D4: pg. 4 option 3 multi-TTI transmisison).  

Regarding claim 29, the prior art further suggests the method of claim 25, further comprising: identifying a maximum number of blind decodes for the downlink control channel and a set of CCEs for the downlink control channel, wherein the downlink control channel is transmitted based at least in part on the maximum number of blind decodes and the set of CCEs, and wherein the maximum number of blind decodes and the set of CCEs are based at least in part on [[a]] the number of transmission time intervals of the plurality of transmission time intervals (D3: pg. 4 second paragraph disclosing “UE is also required to monitor DCI on each OFDM symbol”; D5: Section 3 Detection of Downlink transmission disclosing because the downlink transmission can start in almost any symbol more frequent CORESET is required to detect the PDCCH and teaches to perform the more frequent monitoring but to use a reduced or limited search space. Search space is a term of the art for a set of candidate PDCCHs consisted of CCEs where the UE should perform a blind decoding attempt. In other words based at least in part that the PDCCH can be in any of the symbols including the number of symbols in the TTIs allocated as taught by D4, the search space should be limited (e.g. maximum number of blind decoding attempts corresponding to the set of PDCCH candidates consisted of CCEs) to keep the UE complexity low.).  

Regarding claim 31, D3 further suggests the method of claim 20, wherein the plurality of transmission time intervals comprises transmission time intervals including the first transmission time interval (Section 4 disclosing mini slots of 2 or more OFDM symbol lengths and DCI of one symbol).  

Regarding claim 32, D3 further suggests the method of claim 25, wherein the plurality of transmission time intervals comprises transmission time intervals including the first transmission time interval (Section 4 disclosing mini slots of 2 or more OFDM symbol lengths and DCI of one symbol).  

Regarding claims 33-38, the claims are directed towards an apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claims 20-24 and 31. It is notoriously well-known by one of ordinary skill in the art to implement the functionality of a user equipment in this manner; therefore, claims 33-38 are rejected on the grounds presented above for claims 20-24 and 31.

Regarding claims 39-43 and 45, the claims are directed towards an apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claims 25-29 and 32. It is notoriously well-known by one of ordinary skill in the art to implement the functionality of a base station in this manner; therefore, claims 39-43 and 45 are rejected on the grounds presented above for claims 25-29 and 32.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al., “NR Frame structure on unlicensed bands”, 3 GP TSG RAN WG1 Adhoc Meeting, Vancouver, Canada, January 22nd-26th, 2018, R1-1800040, hereafter D3, in view of Xiaomi, “Frame structure for NR-U”, 3GPP TSG RAN WG1 Meeting #95, Spokane, USA, Nov-12th-16th, 2018, R1-1813360, hereafter D4, in view of MediaTek Inc., “On frame structure design for NR-U operation, 3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th-24th, 2018, R1-1808271, hereafter D5 as applied to claim 43 above, further in view of Ericsson, “On PDCCH repetition for URLCC”, 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, 22nd Jan-26th Jan 2018, R1-1800963, hereafter D6.

Regarding claim 44, D3 discloses the apparatus of claim 43, wherein the instructions to transmit the signaling comprises instructions executable by the processor to cause the apparatus to: transmit the downlink control channel once every symbol; D4 teaches the second transmission time interval (TTI) comprising symbols subsequent the first TTI; D5 teaches more frequent monitoring of CORESETS using a limited number of CCEs (limited search space) in a CORESET to keep UE complexity low; but, does not disclose the following.
D6 suggests transmitting the downlink control channel via a first subset of the set of CCEs during the first transmission time interval; and transmit the downlink control channel via a second subset of the set of CCEs during the second transmission time interval (Section 2.2 PDCCH repetition disclosing repetition of the PDCCH over multiple CORESETS can be utilized to provide extra robustness for DL control channel without increasing blind decoding complexity).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teaching of the prior art D3, D4 and D5 with the teaching in D6 to provide extra robustness for the PDCCH while still meeting the reduced complexity of D5.

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that D5 teaches a “limited search space in each symbol in a slot”. This is true, further, as indicated by examiner in the grounds of rejection, the term “search space” is a term of the art for a set of candidate PDCCHs consisted of CCEs where the UE should perform a blind decoding attempt. (See previous office action at pg. 4. See also Ko et al. (US 2014/0153531 A1) at [0084] “blind decoding…decoding all available CCEs used for a DL according to each PDCCH format” [0085] “the search space is a set of candidate PDCCHs consisted of CCEs on which a UE should perform a decoding attempt.” A such, it appears that D5 implicitly discloses a limited number of CCEs received in each symbol based on the fact that the UE has to be able to decode the control channel on each symbol. In comparison to applicant’s disclosure in support of this feature, there appears to be no difference. 
[0129] “the limit for CCEs or blind decodes for the multi-grant PDCCH 420 may be determined by the number of mini-slots 405 corresponding to the multi-grant PDCCH 420. In some examples, this process may involve totaling the limits for each mini-slot 405, which may be calculated as described herein with reference to FIG. 3 (e.g., allocating each limit to each mini-slot 405 equally).”
with respect to Fig. 3 at [0115] UE 115-a may be configured to follow a pattern that splits the limit of CCEs or blind decodes…In some examples, UE 115-a may portion the per slot limit by splitting the limit equally among mini-slots within the slot.”
This, the teaching in D5 to “limit the search space in each symbol of the slot”, as admitted by applicant, appears to suggest this disputed claim feature, as best can be understood of the feature from applicant’s disclosure because D5 appears to suggest the same smaller amount of search space in each symbol for the initial monitoring when receiving a partial subframe/slot; as opposed to switching to the more complicated (e.g., conventional) search space in each subframe/slot. 
Further, as can be seen from this discussion, examiner respectfully disagrees with applicant’s assertion that D5 does not teach or suggest “a number of control channel elements (CCEs) for [a] downlink control channel received in [a] first transmission time interval” because the teaching in D5 of “search space” implicitly discloses such features.  Moreover, applicant’s remarks are presented in a vacuum without consideration of the combination of references. D3 discloses “a number of control channel elements (CCEs) for [a] downlink control channel received in [a] first transmission time interval” (Section 4, PDCCH transmission and UE is required to monitor DCI on every OFDM symbol. D4 further discloses “a number of control channel elements (CCEs) for [a] downlink control channel received in [a] first transmission time interval” (Fig. 2 Downlink grant).
For these reasons, examiner is not persuaded by applicant’s remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US 2014/0153531 A1). Yang et al. (US 2021/0037478 A1). Khoshnevisan et al. (US 2020/0351934 A1). Sun (US 2020/0205195 A1). Zhang et al. (US 2020/0112978 A1). Bhattad et al. (US 2019/0364592 A1). Lee et al. (US 2021/0084596 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461